Title: To Benjamin Franklin from [Gaspard-Joseph?] Cuchet, 4 January 1779
From: Cuchet, Gaspard-Joseph
To: Franklin, Benjamin


Monsieur
Paris, Le 4 Janvier 1779
J’ai l’honneur de vous prévenir que je délivre actuellement les Recherches sur les Volcans éteins du Vivarais et du Vellay, par M. Faujas de S. Fond un volume grand in-folio, avec 21 planches, pour lequel vous avez souscrit. Je vous prie, Monsieur, de vouloir bien faire retirer votre exemplaire, en m’en faisant remettre le second paiement qui est de 36 l.t., et 1 l.t. 10 s. pour la Brochure, dont je délivrerai quittance.
J’ai l’honneur d’etre avec le plus profond respect, Monsieur Votre très humble et très-obeissant serviteur
CuchetDirecteur du Bureau du Journal de physique,rue des mathurins, au coin du cloitreS. Benoît. 



37.10


  18 


55.10


   5.8 


60.18



 
Addressed: A Monsieur / Monsieur Francklin, / A Passy.
